Exhibit 10
NAVISTAR FINANCIAL CORPORATION
AND SUBSIDIARIES
 
MATERIAL CONTRACTS
 
The following documents of Navistar Financial Corporation (“the Corporation”)
are incorporated herein by reference:
 
Exhibit 10.1
Series 2009-1 Indenture Supplement to the Indenture, dated November 10, 2009,
between Navistar Financial Dealer Note Master Owner Trust, as Issuer, and The
Bank of New York Mellon, a New York banking corporation, as Indenture
Trustee.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on November 17,
2009.   Commission File No. 001-04146.
 
Exhibit 10.2
Amendment No. 8 to the Pooling and Servicing Agreement, dated November 10, 2009,
among Navistar Financial Securities Corporation, Navistar Financial Corporation
and The Bank of New York Mellon, a New York banking corporation, as Master Trust
Trustee.  Filed as Exhibit 10.2 to the Corporation’s Form 8-K on November 17,
2009.   Commission File No. 001-04146.
 
Exhibit 10.3
Amendment No. 1 to Series 2004-1 Supplement to Pooling and Servicing Agreement,
dated November 10, 2009, among Navistar Financial Securities Corporation,
Navistar Financial Corporation and The Bank of New York Mellon, a New York
banking corporation, as Master Trust Trustee.  Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on November 17, 2009.   Commission File No. 001-04146.
 
Exhibit 10.4
Amendment No. 1 to the Master Owner Trust Agreement, dated November 10, 2009,
between Navistar Financial Securities Corporation and Deutsche Bank Trust
Company Delaware, a Delaware banking corporation, as Master Owner Trust
Trustee.  Filed as Exhibit 10.4 to the Corporation’s Form 8-K on November 17,
2009.   Commission File No. 001-04146.
 
Exhibit 10.5
Amendment No. 5 to the Series 2000-VFC Supplement to the Pooling and Servicing
Agreement, dated November 10, 2009, among Navistar Financial Securities
Corporation, Navistar Financial Corporation and The Bank of New York Mellon, a
New York banking corporation, as Master Trust Trustee.  Filed as Exhibit 10.5 to
the Corporation’s Form 8-K on November 17, 2009.   Commission File No.
001-04146.
 
Exhibit 10.6
Amendment to Amended and Restated Certificate Purchase Agreement, dated November
10, 2009, among Navistar Financial Corporation, Navistar Financial Securities
Corporation, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding LLC (f/k/a Liberty Street Funding Corp.), as a Conduit Purchaser,
The Bank of Nova Scotia, as a Managing Agent and a Committed Purchaser, and Bank
of America, National Association, as a Managing Agent, the Administrative Agent
and a Committed Purchaser. Filed as Exhibit 10.6 to the Corporation’s Form 8-K
on November 17, 2009.   Commission File No. 001-04146.
 
Exhibit 10.7
Amended and Restated Credit Agreement, dated as of December 16, 2009, by and
among Navistar Financial Corporation, a Delaware corporation, and Navistar
Financial, S.A. DE C.V., Sociedad Financiera De Objeto Multiple, Entidad No
Regulada, a Mexican corporation, as borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent, and The Bank of Nova Scotia, as documentation agent. Filed as
Exhibit 10.1 to the Corporation’s Form 8-K on December 18, 2009.   Commission
File No. 001-04146.
 
Exhibit 10.8
Second Amended and Restated Parent Guarantee, dated as of December 16, 2009, by
Navistar International Corporation, a Delaware corporation, in favor of JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Amended
and Restated Credit Agreement.   Filed as Exhibit 10.2 to the Corporation’s Form
8-K on December 18, 2009.   Commission File No. 001-04146.



E-1

--------------------------------------------------------------------------------


Exhibit 10.9
Second Amended and Restated Parents’ Side Agreement, dated as of December 16,
2009, by and between Navistar International Corporation, a Delaware corporation,
and Navistar, Inc. (formerly known as International Truck and Engine
Corporation), a Delaware corporation, for the benefit of the lenders from time
to time party to the Amended and Restated Credit Agreement. Filed as Exhibit
10.3 to the Corporation’s Form 8-K on December 18, 2009.   Commission File No.
001-04146.
 
Exhibit 10.10
First Amendment, dated as of December 16, 2009, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Amended and Restated Credit Agreement.  Filed as Exhibit
10.4 to the Corporation’s Form 8-K on December 18, 2009.   Commission File No.
001-04146.
 
Exhibit 10.11
Note Sale Agreement, dated as of December 16, 2009, between Navistar Financial
Corporation, a Delaware corporation, and Navistar Financial Asset Sales Corp., a
Delaware corporation.  Filed as Exhibit 10.5 to the Corporation’s Form 8-K on
December 18, 2009.   Commission File No. 001-04146.
 
Exhibit 10.12
Note Purchase Agreement, dated as of December 16, 2009, by and between Navistar
Financial Asset Sales Corp., a Delaware corporation, and Wells Fargo Equipment
Finance, Inc., a Minnesota corporation.   Filed as Exhibit 10.6 to the
Corporation’s Form 8-K on December 18, 2009.   Commission File No. 001-04146.
 
Exhibit 10.13
Servicing Agreement, dated as of December 16, 2009, by and between Navistar
Financial Corporation, a Delaware corporation, and Wells Fargo Equipment
Finance, Inc., a Minnesota corporation.  Filed as Exhibit 10.7 to the
Corporation’s Form 8-K on December 18, 2009.   Commission File No. 001-04146.
 
Exhibit  10.14
Loan and Security Agreement, dated as of December 16, 2009, by and between
Navistar Financial Corporation, a Delaware corporation, and Wells Fargo
Equipment Finance, Inc., a Minnesota corporation.   Filed as Exhibit 10.8 to the
Corporation’s Form 8-K on December 18, 2009.   Commission File No. 001-04146.
 
Exhibit 10.15
Intercreditor Agreement, dated as of December 16, 2009, by and among Navistar
Financial Corporation, a Delaware corporation, Wells Fargo Equipment Finance,
Inc., a Minnesota corporation, Deutsche Bank Trust Company Americas, a
corporation duly organized and existing under the laws of the State of New York,
acting individually and as trustee for the holders of the secured obligations
under the Amended and Restated Credit Agreement, and JPMorgan Chase Bank, N.A.,
as administrative agent for the lenders party to the Amended and Restated Credit
Agreement.  Filed as Exhibit 10.9 to the Corporation’s Form 8-K on December 18,
2009.   Commission File No. 001-04146.
 
Exhibit 10.16
Treasurer’s Agreement Number 3 to the Amended and Restated Master Intercompany
Agreement dated as of April 1, 2007.   Filed as Exhibit 10.1 to the
Corporation’s Form 8-K on February 2, 2010.   Commission File No. 001-04146.
 
Exhibit 10.17
Series 2010-1 Indenture Supplement to the Indenture, dated February 12, 2010,
between Navistar Financial Dealer Note Master Owner Trust, as Issuer, and The
Bank of New York Mellon, a New York banking corporation, as Indenture
Trustee.   Filed as Exhibit 10.1 to the Corporation’s Form 8-K on February 16,
2010.   Commission File No. 001-04146.
 
Exhibit 10.18
Operating Agreement, dated March 5, 2010, among Navistar Financial Corporation,
Navistar, Inc., Navistar International Corporation, General Electric Capital
Corporation and GE Capital Commercial Inc.  Filed as Exhibit 10.1 to the
Corporation’s Form 8-K on March 9, 2010.   Commission File No. 001-04146.



 

 
E-2

--------------------------------------------------------------------------------

 
